Citation Nr: 1714513	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  12-04 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a compensable rating for mild lower quadrant abdominal strain.

2.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel
INTRODUCTION

The Veteran had active duty service from July 1984 to April 1988; from December 1990 to April 1991; from January 2005 to January 2007; and from December 2008 to February 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In November 2014, the Board remanded the instant matters to allow a requested hearing to be scheduled.

In June 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The record was held open for an additional 60 days to allow the Veteran the opportunity to submit additional evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A.     § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

With respect to the claim for an increased rating for mild lower quadrant abdominal strain on appeal, the Board notes that the Veteran was last afforded a VA examination in January 2012.  However, during the June 2015 hearing, the Veteran testified that his mild lower quadrant abdominal strain had worsened in that he experienced increased pain and that this pain interfered with his ability to exercise, drive a vehicle or fly in an airplane.  The January 2012 VA examination report noted only occasional fatigue or pain and that the Veteran experienced pain while doing sit-ups.  As such, in the light of evidence suggesting worsening of the disability since the last VA examination, the Board finds that the Veteran should be afforded a new VA examination to obtain pertinent information to assess the current nature and severity of his service-connected mild lower quadrant abdominal strain.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

With regards to the claim for service connection for obstructive sleep apnea, the Veteran contends that this disability had its onset during service.  During the June 2015 hearing, the Veteran testified that his wife began noticing that he stopped breathing while sleeping following his deployment to Germany in January 2007.  Service treatment records are negative for complaints, treatments or diagnoses related to obstructive sleep apnea.  A January 2008 private polysomnography found that the Veteran had moderate to severe degree obstructive sleep apnea.  A January 2012 VA examiner opined that the Veteran's obstructive sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event or illness as he was diagnosed with the condition in March 2008, more than one year after service discharge and that there was no evidence that the sleep apnea began in service.  However, the examiner did not consider the Veteran's reports that his obstructive sleep apnea symptoms began during service.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on a Veteran's reports of in-service injury and instead relied on the absence of evidence in a Veteran's service treatment records to provide a negative opinion).  Moreover, this opinion appears to be based on an inaccurate factual premise, namely that the Veteran was diagnosed with obstructive sleep apnea in March 2008 rather than January 2008.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value). 
Therefore, on remand, an addendum opinion should be obtained to determine the nature and etiology of the Veteran's obstructive sleep apnea. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the current severity of his service-connected mild lower quadrant abdominal strain.  The record must be made available to the examiner for review, and the examiner should indicate that the record was reviewed in connection with the examination.   All indicated tests and studies should be accomplished and the findings then reported in detail.  As part of this examination, the examiner should address the following: 

a) The examination report with respect to the muscle injury to group XIX should include a complete history of the nature of the sustained wound and extent of the injury.

b) The examiner should also comment as to whether the disability associated with muscle group XIX would be considered slight, moderate, moderately severe, or severe, to include commenting on the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, pain, impairment of coordination, and uncertainty of movement.

The examiner should provide an explanation for all opinions expressed. 

2.  Return the claims file, to include a copy of this remand, to the January 2012 VA examiner for an addendum opinion.  If the examiner who drafted the January 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

Following a review of the claims file, the examiner is asked to furnish an opinion with respect to the following question: 

For the diagnosed obstructive sleep apnea, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during the Veteran's period of active duty service or was caused by any incident or event that occurred during his period of service.  The examiner should specifically address the Veteran's reports that his symptoms began during service.

In offering any opinion, the examiner should consider the full record, to include the Veteran's lay statements regarding the onset of his obstructive sleep apnea symptoms in service and continuity of symptomatology after service.  The examiner should find the Veteran's lay statements regarding the symptoms he had in service to be credible unless there are affirmative contrary findings in the record.  A complete rationale should be given for each opinion expressed. In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




